     19-06038-KMS Dkt 50 Filed 11/11/20 Entered 11/11/20 19:37:36 Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

GARY D. WALLS & LAURA C. WALLS, Debtors                         CASE NO. 19-51191-KMS
                                                                              Chapter 7

KIMBERLY R. LENTZ, as Chapter 7 Trustee for
The Bankruptcy Estate of Gary D. Walls
& Laura C. Walls, Debtors                                                       PLAINTIFF

V.                                                     Adversary Proceeding 19-06038-KMS

NATIONAL DEBT RELIEF, LLC                                                   DEFENDANT


                          NOTICE OF SERVICE OF DISCOVERY

TO:     NATIONAL DEBT RELIEF, LLC:

        Notice is hereby given that Plaintiff, Kimberly R. Lentz, Chapter 7 Trustee for the

Bankruptcy Estate of Gary D. Walls & Laura C. Walls, has this date served in the above entitled

action the following discovery:

     1. PLAINTIFF’S FIRST SET OF INTERROGATORIES TO NATIONAL DEBT RELIEF,

        LLC

     2. PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS AND THINGS

        NATIONAL DEBT RELIEF, LLC

                      This the 11th day of November 2020.

                             Respectfully submitted,

                             /s/Jason Graeber.
                             Jason Graeber Attorney for Trustee, Kimberly R. Lentz
                             2496 Pass Road
                             Biloxi, Mississippi 39531
                             Telephone: (228) 207-7117
                             Facsimile: (228) 207-8634
                             MSB No.: 101267
                             jason@jasongraeberlaw.com


                                  Page 1 of 2
   19-06038-KMS Dkt 50 Filed 11/11/20 Entered 11/11/20 19:37:36 Page 2 of 2




                                  CERTIFICATE OF SERVICE

I, Jason Graeber, attorney for the Trustee, do hereby certify that I electronically filed a notice of
discovery with the Court via the ECF system, which provides notification of said filing to all
counsel of record.

                                                       /s/Jason Graeber      .
                                                       Jason Graeber



       Dated, this 11th day of November 2020.




                                 Page 2 of 2
